190 S.W.3d 422 (2006)
Kenny W. WILSON, Plaintiff/Respondent,
v.
HAMMERT'S IRON WORKS, INC., Defendant/Appellant.
No. ED 85877.
Missouri Court of Appeals, Eastern District, Division One.
March 14, 2006.
Motion for Rehearing and/or Transfer Denied April 25, 2006.
Application for Transfer Denied May 30, 2006.
Kohn, Shands, Elbert, Gianoulakis & Giljum, LLP, Alan C. Kohn, John A. Klobasa, Kevin Anthony Sullivan, St. Louis, MO, for appellant.
Husch & Eppenberger, LLC, Mark G. Arnold, Harry B. Wilson, Joann T. Sandifer, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 25, 2006.

ORDER
PER CURIAM.
Hammert's Iron Works, Inc. (Hammert's) appeals the trial court's judgments, entered after a non-jury trial, declaring the non-compete provisions of the parties' Employment and Non-Competition Agreement, executed July 31, 1993, (Agreement) remained in force until December 31, 2004; awarding Kenny W. Wilson specified sums of attorneys' fees, litigation expenses, and costs; and denying Hammert's claims for declaratory and injunctive relief arising out of the non-compete provisions of the parties' Agreement.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgments are supported by substantial evidence and are not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgments are affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgments pursuant to Rule 84.16(b).
NOTES
[1]  The trial court's denial of Wilson's claim for vacation pay is not raised on appeal.